By the Court,
Cole, J.
We are of tbe opinion that tbe circuit court was in error in bolding that tbe statute of limitations bad run upon either of tbe tax deeds offered in evidence on tbe trial, and that the title under those deeds bad become absolute and perfect at law. It is not claimed that either of tbe tax deeds had been recorded three years when chapter 197, Laws of 1859, took effect. That statute extended tbe time within which tbe owners of land sold for taxes might bring an action to recover possession of the same, three years from the passage of the act. Before tbe expiration of tbis extended period, and while tbis law was in force, this suit was commenced. Tbe power of the legislature to extend tbe period of limitations as to all causes of action which by the existing law are not barred, is unquestionable. See case of Osborn vs. Jaines, ante., p. 573; Clark vs. Clark, 10 N. H., 380; Gilman vs. Cutts, 3 Foster, 376; Willard vs. Harvey, 4 id., 344; Call vs. Hagger, 8 Mass., 423; Smith vs. Morrison, 22 Pick., 430; Winston vs. McCormick, 1 Ind., 8; Smith vs. Packard, 12 Wis., 371. The above are a few of the many authorities which might readily be cited to the point that it is perfectly competent for the legislature to enlarge or abridge the period within which actions shall be barred, and pass laws affecting even existing demands, providing a reasonable time is given, after the new law takes effect, to bring suit. The statute of limitations might therefore be changed by an extension of the time within which a party could bring his action to recover property sold for taxes. When the period of limita*579tion has expired, then we have held that the legislature could not give a new cause of action, without destroying and taking away a vested right, which exceeds its legitimate powers. Sprecker vs. Wakeley, 11 Wis., 432. And the fact that the action in this case was not barred by the existing law when the time for-bringing the action was extended by chap. 197, renders the decision in Sprecker vs. Wakely inapplicable. In the latter case the period had elapsed, and the right acquired under the tax deed had become vested and absolute. This circumstance renders the two cases clearly distinguishable. It is suggested that the decision in Sprecker vs. Wakeley must have a broader application than one which would make it merely apply to a case wher§ the action was barred when chap. 197 was passed. It was not intended in that case to deny the power of the legislature to enlarge the period .for bringing the action when the statute had not run. It is true, the language of the act of 1859 is sufficiently general to include a case where the action was barred, as well as one where it was not. But we do not suppose this is a sufficient reason for holding the law inoperative and void in every case. It may be held valid and applicable to that class of actions where it was competent for the legislature to extend the time for bringing suit.
W e therefore think the circuit court improperly charged the jury that, if they believed the evidence, the statute of limitation had run upon the tax deeds given in evidence, and had vested the title to the lands in the defendant.
The judgment of the circuit court is reversed, and a new trial ordered.